Case 1:18-cv-09155-AT Document 8 Filed 10/23/18 Page 1 of 2
           Case 1:18-cv-09155-AT Document 8 Filed 10/23/18 Page 2 of 2


       7.       The parties are advised that the Court requires a pre-motion conference before a
motion is filed (See Rules III.A–C).

        8.      If this case has been settled or otherwise terminated, counsel are required to notify
the Court – before the date of the conference – by calling (212) 805-0292 and must e-mail a
stipulation of discontinuance, voluntary dismissal, or other proof of termination to the Orders and
Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: October 23, 2018
       New York, New York




                                                    2
